Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20160037821 A1 to PICHLER (“PICHLER”).
PICHLER discloses:
Regarding claim 1: 
a press head (e.g., press head 4) which carries a press stroke and which comprises two receiving dies (e.g., dies 10) which are arranged on both sides of a knife (e.g., blade 14), and are pivotable in opposite directions via parallel shafts (e.g., parallel shafts 11) between an upper receiving position and a lower pressing position and are each intended for one half-fruit (e.g., Fig. 1-4 and para 12-16); 
two sliding guides (e.g., sliding guides 17) for the half-fruits which extend on both sides of the knife and follow the outer orbital path of the receiving dies (e.g., Fig. 1-4 and para 12-16); and 
punches (e.g., rams 15) assigned to the press head and that cooperate with the receiving dies in the lower press position of the press head, wherein the sliding guides have flexurally elastic slideways 
Regarding claim 2: the slideways are exchangeably connected to the sliding guides (e.g., Fig. 1-4 and para 12-16);
Regarding claim 3: the sliding guides provided with the slideways are arranged exchangeably on the press head (e.g., Fig. 1-4 and para 12-16);
Regarding claim 4: 
a knife (e.g., blade 14) for cutting a fruit into two pieces of the fruit (e.g., Fig. 1-4 and para 12-16); 
a press head (e.g., press head 4) including two receiving dies (e.g., dies 10), each receiving dies arranged on a respective side of the knife, wherein each of the two receiving dies are pivotable in an opposite direction from the other of the two receiving dies, between an upper position for receiving one of the two pieces of fruit and a lower position for pressing the one piece of fruit (e.g., Fig. 1-4 and para 12-16); 
two sliding guides (e.g., sliding guides 17) for the two pieces of fruit, each of the two sliding guides extend on a respective side of the knife and following an outer orbital path of a respective one of the two receiving dies (e.g., Fig. 1-4 and para 12-16); and 
punches (e.g., rams 15) that cooperate with the two receiving dies when each of the two receiving die is in the lower position for pressing the one piece of fruit, the punches contacting the pieces of fruit in an effective region when each of the two receiving die is in the lower position, wherein each of the two sliding guides has a flexible slideway that projects into the effective region and that bends into a respective one of the two receiving dies when contacted by one or more of the punches when the respective one of the receiving die is in the lower position (e.g., Fig. 1-4 and para 12-16);
Regarding claim 5: each flexible slideway is exchangeably connected to the respective sliding guide of the flexible slideway (e.g., Fig. 1-4 and para 12-16); and
Regarding claim 6: the two sliding guides are arranged (e.g., Fig. 1-4 and para 12-16).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S STAPLETON whose telephone number is (571)270-3492. The examiner can normally be reached Monday-Thursday regular business hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Tu Hoang can be reached at (571) 272-4780, Dana Ross can be reached at (571) 272-4480, and Ibrahime Abraham can be reached at (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC S STAPLETON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        February 3, 2022